Notice of Pre-AIA  or AIA  Status
Claims 1-8, 13-22 and 27-29 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
3.      The amendment filed on April 02, 2022 has been entered and considered by the examiner. By the amendment, claims 1, 3, 4, 8, 15, 17, 18, 22 and 29  are amended. Claims 9-12, 23-26 and 30-33 are cancelled. In light of the amendment made, examiner withdraw the claim rejection under 112 and claim objection. Following Applicants amendments made, the 101 and 103 rejection of the claims are still Maintained. 


Response to 35 USC 101 arguments
Applicant arguments

Applicant submits that the pending claims recite an improved technique for controlling production of hydrocarbon fluid from a plurality of production wells of a subsurface hydrocarbon reservoir, which incorporates a practical application. For example, the claims recite a specific technique for operating wells at allocation rates determined using simulations based on fuzzy potentials for wells determined based on well memberships in fuzzy sets. As noted in the disclosure, Applicant’s embodiments provide reservoir engineers with a capability to adjust the allocated production rates for individual wells and draw more heavily on production from wells with lower water or gas oil ratio in order to achieve the target production rate. (See, e.g., Specification, [0064]). The embodiments avoid the technological problems caused by previous allocation of production rates among wells according to the complex formula weight rated allocation calculation, or the alternative pro rata allocation with an identical ratio of production for each well of the group -- it has been found that the fuzzy logic of Applicant’s methodology is particularly adapted and particularly suitable by integration into a practical application for production management of wells based on determined allocated well production rates. (See, e.g., Specification, [0070)]).

Examiner response
The applicant has not explained why the steps as claimed cannot be reasonably performed in the human mind or with the aid of pencil and paper. Fuzzy logic uses statements for solving a given problem. Examiner consider the allocation rates using fuzzy potential can be performed mentally using pen and paper using multiple statements for the reservoir variables. The last step “controlling… each well of the group of wells to operate at the production allocation rate determined for the well, such that the production wells produce hydrocarbon fluid at the allocated production rates determined based on a simulation using the fuzzy potentials determined for the wells” is no more than generally linking the use of a judicial exception to a field of use.  (See MPEP 2106.05(h))  and it is only the improvement in the abstract idea itself not in the hydrocarbon production technology. Neither the specification nor the claims provide details about performing a simulation of production of fluids using fuzzy potentials to determine an allocated production from the wells and how that improves the process of well production rate nor provide the details of characteristic parameters that make this production rate better. Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. The claimed embodiments do not require a particular machine or specialized computer. Further, mathematical relationships and algorithms have been found by the courts to be abstract ideas. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea 

Response to prior art Arguments

4.   Applicant's arguments filed 04/02/2022 have been fully considered. Applicants' arguments regarding
the newly added limitations are addressed in the rejection below. New art is added. See office action

Specification objections

5.    The disclosure is objected to because of the following informalities:  In [0011], [0014] and [0017]  of the specification of the instant application recites “matches the well group reduction target rate. Examiner recommend the changing the “reduction” into “production” since it is supported by the specification and claim (see [0036] and claim 1). Appropriate correction is required.



Claim Objections

6.          Claims 7-8 are objected to because of the following informalities: Claim 7-8 recites “…during the production of fluids in the observation wells”. Claim 7 is identical to claim 3 and claim 8 is identical to claim 4 and they perform the same identical function. Examiner recommend using the word “injection” for the underline word production in order to remove discrepancy or further analysis under 112(d). Appropriate correction is required.




Claim Rejections - 35 USC §101

 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.        Claims 1-8, 13-22 and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-8 and 13-14 are directed to method or process, which falls into the one of the statutory category.
Claim: 15-22 and 27-28  recites “system or machine”, which falls into the one of the statutory categories of invention.
Claim: 29 recites a device or machine, which fall into one of the statutory categories of invention.

(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 29 recites: 
determining production allocations for individual wells of the group of wells;
for each of the well of the group of wells: 
determining, for each of two or more characteristic parameters of the well, an associated membership in one or more fuzzy sets associated with the well; 
determining, based on the memberships in the one or more fuzzy sets associated with the well, a fuzzy potential indicative of a production potential of the well;
simulating, by the reservoir simulator using the fuzzy potentials for the wells, a simulation of production of fluids from the individual wells of the reservoir to determine an allocated production from the wells comprising a production allocation rate for each of the wells of the reservoir; determining that a total of production allocation rates for the wells of the reservoir matches the well group production target rate.


A person in the ordinary skill in the art can mentally determine the fuzzy set for the given reservoir parameter with different range of membership and create fuzzy potential for each of group of wells using pen and paper. Simulating using fuzzy potential (low, medium, high) for the wells using fuzzy rules to determine an allocated production rate from the wells can be done mentally using pen and paper. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer component then it falls within the “Mental Processes” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of 
receiving in the data processing system memory real time production pressure and flow rates during production of fluids from the production wells,
receiving in the data processing system memory real time downhole pressure measures during the production of fluids in the production wells;
receiving in the data processing system memory a target production rate for hydrocarbons from the group of wells;
These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The additional element of well production and control system, and the data processing system having a processor, a memory and a reservoir simulator are generic computer components and amount to no more than using generic computer components to perform generic computer functions. The additional element of controlling, by the well production and control system in response to determining that a total of production allocation rates for the wells of the reservoir matches the well group production target rate, each well of the group of wells to operate at the production allocation rate determined for the well, such that the production wells produce hydrocarbon fluid at the allocated production rates determined based on a simulation using the fuzzy potentials determined for the wells is no more than generally linking the use of a judicial exception to a field of use  (See MPEP 2106.05(h)) These additional elements are mere instructions to apply an exception because they do no more than merely invoke computers or machinery as a tool to perform a process. (See MPEP 2106.05(f)) A method of controlling production of a hydrocarbon fluid at an assigned production target rate from a plurality of production wells of a subsurface hydrocarbon reservoir with a well production and control system, based on allocated production rates among the plurality of production wells determined by a data processing system is no more than generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application. Thus, the claims 1 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of
receiving in the data processing system memory real time production pressure and flow rates during production of fluids from the production wells,
receiving in the data processing system memory real time downhole pressure measures during the production of fluids in the production wells;
receiving in the data processing system memory a target production rate for hydrocarbons from the group of wells;
Receiving limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering (See MPEP 2106.05(g)) and recognized as the generic computer functions that is well‐understood, routine, and conventional (See MPEP 2106.05(d)) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014. The additional element of well production and control system, and the data processing system having a processor, a memory and a reservoir simulator are generic computer components and amount to no more than using generic computer components to perform generic computer functions. The additional element of controlling, by the well production and control system in response to determining that a total of production allocation rates for the wells of the reservoir matches the well group production target rate, each well of the group of wells to operate at the production allocation rate determined for the well, such that the production wells produce hydrocarbon fluid at the allocated production rates determined based on a simulation using the fuzzy potentials determined for the wells is no more than generally linking the use of a judicial exception to a field of use  (See MPEP 2106.05(h)) These additional elements are mere instructions to apply an exception because they do no more than merely invoke computers or machinery as a tool to perform a process. (See MPEP 2106.05(f)) A method of controlling production of a hydrocarbon fluid at an assigned production target rate from a plurality of production wells of a subsurface hydrocarbon reservoir with a well production and control system, based on allocated production rates among the plurality of production wells determined by a data processing system is generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h)). Thus, the claim 1 is not patent eligible.


Claim 2 and 16 further recites wherein the well production and control system includes permanent downhole pressure measurement sensors installed in less than all of the production wells to measure downhole pressure for such production wells to serve as observation wells. These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) Sensor as claimed is a generic sensor to perform this step. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 3 and 17 further recites wherein the step of receiving in the data processing system memory real time downhole pressure measures comprises receiving pressure measures from the downhole sensors in the observation wells based on measurements from the permanent downhole pressure measurement sensors during the production of fluids in the observation wells. These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4 and 18 further recites wherein the fuzzy potential for individual wells of the group of wells based on measurements from the permanent downhole pressure measurement sensors during the production of fluids in the observation wells. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas.  Thus, claims are directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 5 and 19 recites wherein the reservoir further comprises a plurality of injection wells for injection of fluids into the reservoir to stimulate production from the reservoir. This limitation is generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h)). 

Claim 6 and 20 further recites wherein the well production and control system includes permanent downhole pressure measurement sensors installed in less than all of the injection wells to measure downhole pressure for such injection wells to serve as observation wells. These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g))  Thus, claims are directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 7 and 21 further recites wherein the step of receiving in the data processing system memory real time downhole pressure measures comprises receiving pressure measures from the downhole sensors in the observation wells based on measurements from the permanent downhole pressure measurement sensors during the production of fluids in the observation wells. These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g))  Thus, claims are directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 8 and 22 further recites wherein the fuzzy potential for individual wells of the group of wells based on measurements from the permanent downhole pressure measurement sensors during the injection of fluids in the observation wells. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas.  Thus, claims are directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.




Claim 13-14 and 27-28 recites wherein the hydrocarbon fluid comprises oil/gas. This limitation is generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h))


Regarding claim 15
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 15 recites: 
 determining production allocations for individual wells of the group of wells;
for each of the well of the group of wells: 
determining, for each of two or more characteristic parameters of the well, an associated membership in one or more fuzzy sets associated with the well; 
determining, based on the memberships in the one or more fuzzy sets associated with the well, a fuzzy potential indicative of a production potential of the well;
simulating, by the reservoir simulator using the fuzzy potentials for the wells, a simulation of production of fluids from the individual wells of the reservoir to determine an allocated production from the wells comprising a production allocation rate for each of the wells of the reservoir; determining that a total of production allocation rates for the wells of the reservoir matches the well group production target rate.


A person in the ordinary skill in the art can mentally determine the fuzzy set for the given reservoir parameter with different range of membership and create fuzzy potential for each of group of wells using pen and paper. Simulating using fuzzy potential (low, medium, high) for the wells using fuzzy rules to determine an allocated production rate from the wells can be done mentally using pen and paper. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer component then it falls within the “Mental Processes” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of 
a well production and control system to control production of fluids from individual production wells of the plurality of production wells is generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h))
a plurality of permanent downhole pressure measurement sensors disposed in less than all of the production wells to measure downhole pressure for such production wells to serve as observation wells; 
receiving in the data processing system memory real time production pressure and flow rates during production of fluids from the production wells,
receiving in the data processing system memory real time downhole pressure measures during the production of fluids in the production wells;
receiving in the data processing system memory a target production rate for hydrocarbons from the group of wells;
Receiving and sensor limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The additional element of well production and control system, and the data processing system having a processor, a memory are generic computer components and amount to no more than using generic computer components to perform generic computer functions. The additional element of controlling, by the well production and control system in response to determining that a total of production allocation rates for the wells of the reservoir matches the well group production target rate, each well of the group of wells to operate at the production allocation rate determined for the well, such that the production wells produce hydrocarbon fluid at the allocated production rates determined based on a simulation using the fuzzy potentials determined for the wells is no more than generally linking the use of a judicial exception to a field of use  (See MPEP 2106.05(h)) These additional elements are mere instructions to apply an exception because they do no more than merely invoke computers or machinery as a tool to perform a process. (See MPEP 2106.05(f)) A system of controlling production of a hydrocarbon fluid at an assigned production target rate from a plurality of production wells of a subsurface hydrocarbon reservoir with a well production and control system, based on allocated production rates among the plurality of production wells determined by a data processing system is generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application. Thus, the claims 15 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of
a well production and control system to control production of fluids from individual production wells of the plurality of production wells is generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h))
a plurality of permanent downhole pressure measurement sensors disposed in less than all of the production wells to measure downhole pressure for such production wells to serve as observation wells; 
receiving in the data processing system memory real time production pressure and flow rates during production of fluids from the production wells,
receiving in the data processing system memory real time downhole pressure measures during the production of fluids in the production wells;
receiving in the data processing system memory a target production rate for hydrocarbons from the group of wells;
Receiving and sensor limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering (See MPEP 2106.05(g)) and recognized as the generic computer functions that is well‐understood, routine, and conventional (See MPEP 2106.05(d)) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014. The additional element of well production and control system, and the data processing system having a processor, a memory are generic computer components and amount to no more than using generic computer components to perform generic computer functions. The additional element of controlling, by the well production and control system in response to determining that a total of production allocation rates for the wells of the reservoir matches the well group production target rate, each well of the group of wells to operate at the production allocation rate determined for the well, such that the production wells produce hydrocarbon fluid at the allocated production rates determined based on a simulation using the fuzzy potentials determined for the wells is no more than generally linking the use of a judicial exception to a field of use.  (See MPEP 2106.05(h)) These additional elements are mere instructions to apply an exception because they do no more than merely invoke computers or machinery as a tool to perform a process. (See MPEP 2106.05(f)) A system of controlling production of a hydrocarbon fluid at an assigned production target rate from a plurality of production wells of a subsurface hydrocarbon reservoir with a well production and control system, based on allocated production rates among the plurality of production wells determined by a data processing system is no more than generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h)). Thus, the claim 15 is not patent eligible.



Claim Rejections - 35 USC § 103
8.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


 10.         Claims 1-8, 13-22 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Malki et al. (PUB no: US 20090276100 A1) hereinafter Malki in view of Widarsono et al. ("Application of fuzzy logic for determining production allocation in commingle production wells." SPE Asia Pacific Oil and Gas Conference and Exhibition. OnePetro, 2005.) and further in view of Hemanthkumar et al (PUB NO: US 20060085174 A1). 

Regarding claim 1 and 29
Malki teaches a method of controlling production of a hydrocarbon fluid at an assigned production target rate from a plurality of production wells of a subsurface hydrocarbon reservoir with a well production and control system, (see para 19-all of the production and injection wells can be smart wells, controlled by a central I-Field control computer/console, for example, which, based on a continuous (ongoing) reservoir simulation, can automatically provide intervention and control signals in response to expected future events as indicated by the continuously updated simulations. See para 47 and fig 9- The method/operations can further include remotely providing a first signal containing data to cause, in real-time, one or more producer wells 25 to adjust a production flow rate (block 135), and/or remotely providing a second signal containing data to cause, in real-time, one or more injection wells 29 to adjust a corresponding surface injection rate (block 137) to thereby optimize overall reservoir performance for the at least one reservoir (block 139).)

based on allocated production rates among the plurality of production wells determined by a data processing system, (see para 35 and fig 1 -a system 30 to provide real-time reservoir management of at least one, but preferably a plurality of reservoirs 21 across one or more fields 23, can include a reservoir management computer 31 located, for example, at a central engineering facility 32.  plurality of producer wells 25)

the data processing system having a processor, a memory and a reservoir simulator, (see fig 1 and para 35-The computer 31 can contain or otherwise include a processor 33, memory 35. See also para 19- the present invention, all of the production and injection wells can be smart wells, controlled by a central I-Field control computer/console, for example, which, based on a continuous (ongoing) reservoir simulation, can automatically provide intervention and control signals in response to expected future events as indicated by the continuously updated simulations.) the method comprising the processing steps of:

receiving in the data processing system memory real time production pressure and flow rates during production of fluids from the production wells,(see para 18- combine pressure and rate data from different sources to allow engineers to better understand and manage oil reservoirs in real-time for maximum oil recovery. The present invention advantageously combine integrated field management (IFM) and oil field manager (OFM) "I-Field" software capabilities to generate real-time reservoir pressure maps across both producer wells (e.g., using measured data) The ability to generate continuous static reservoir pressure trends for producer and injection wells,)

 receiving in the data processing system memory real time downhole pressure measures during the production of fluids in the production wells;(see par- for example, using permanent downhole monitoring systems (PDHMS) at the producer wells, to thereby generate real-time reservoir pressure displayed, for example, in the form of automated isobaric maps)

determining in the data processing system processor production allocations for individual wells of the group of wells,(see para 35- The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1); one or more process facility models 51, gathering network models 53, injection, production, and observation well models 55, and reservoir models 57 (FIGS. 2-3);  time related production and observation well data including measured static downhole pressure data for each of a select number of production and observation wells 25, 27)

controlling, by the well production and control system, each well of the group of wells to operate at the production allocation rate determined for the well, such that the production wells produce hydrocarbon fluid at the allocated production rates determined based on a simulation. (see para 19-all of the production and injection wells can be smart wells, controlled by a central I-Field control computer/console, for example, which, based on a continuous (ongoing) reservoir simulation, can automatically provide intervention and control signals in response to expected future events as indicated by the continuously updated simulations. see para 40- the real-time data including, rate, pressure and temperature, are collected across the entire network from each reservoir 21 and sent to the central producing facility 32 and is spatially matched. see para 47 and fig 8-9- providing a first signal containing data to cause, in real-time, one or more producer wells 25 to adjust a production flow rate (block 135)))

However, Malki does not teach receiving, in the data processing system memory, a target production rate for hydrocarbons from a group of wells of the plurality of production wells; determining that a total of production allocation rates for the wells of the reservoir matches the well group production target rate. 
And for each of the well of the group of wells: determining, for each of two or more characteristic parameters of the well, an associated membership in one or more fuzzy sets associated with the well; determining, based on the memberships in the one or more fuzzy sets associated with the well, a fuzzy potential indicative of a production potential of the well;
simulating, by the reservoir simulator using the fuzzy potentials for the wells, a simulation of production of fluids from the individual wells of the reservoir to determine an allocated production from the wells comprising a production allocation rate for each of the wells of the reservoir;

In the related field of invention, Widarsono teaches 
for each of the well of the group of wells: (see abstract- The approach is basically based on the application of soft computing (Fuzzy Logic) to investigate pattern of relationships between production contribution of layers in commingle wells and rock petrophysical data as well as other relevant geological/engineering data. For the purpose, thirteen wells (key wells) that have production tests are assigned. See also table 1-7)

determining, for each of two or more characteristic parameters of the well, an associated membership in one or more fuzzy sets associated with the well; (see fig 3-4 and page 3-4 fuzzy approach takes both values as belonging to both LOW and MEDIUM but with different degree of membership in regard to each class. For the key data discussed above, each data variable was grouped into a set of fuzzy sets with their considered most appropriate membership functions. Figures 3 and 4 present examples of plots of the membership functions for water cut (WC) and shale contents (Vsh), respectively.)
determining, based on the memberships in the one or more fuzzy sets associated with the well, a fuzzy potential indicative of a production potential of the well; (see page 3-4- In this fuzzy modeling, variables x and y are variables such as porosity, permeability, and water cut whereas A and B are fuzzy statements such as LOW, MEDIUM, SHALLY, etc. The fuzzy interpretation model (i.e fuzzy rule bases) is then ready to be used to estimate production potential (i.e hypothetic individual flow test data) for any candidate layers.)

    PNG
    media_image1.png
    259
    781
    media_image1.png
    Greyscale


simulating, by the reservoir simulator using the fuzzy potentials for the wells, a simulation of production of fluids from the individual wells of the reservoir to determine an allocated production from the wells comprising a production allocation rate for each of the wells of the reservoir;(See page 4- The fuzzy interpretation model (i.e fuzzy rule bases) is then ready to be used to estimate production potential (i.e hypothetic individual flow test data) for any candidate layers. So far, as the fuzzy interpretation model is used, output is still in the form of fuzzy linguistic data (for instance, qo HIGH and WC LOW.) As the fuzzy interpretation model has been established, prediction for candidate layers can be made. The test is basically conducted by estimating oil production rate and water cut of a layer among the key data using a fuzzy model that was created based on training using the rest of the key data. For instance, if a test is to estimate oil production rate and water cut of CS -76 (Pematang, 42xx SD) then fuzzy modeling was conducted using the rest of the key data. Figures 5 through 7 present comparisons between estimated values (oil rate, water cut, and total rate, respectively) and observed values. The results show reasonable agreement between the estimates and the observed values indicating the reliability of the interpretation model )

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing real-time reservoir management of one or more oil reservoirs across one or more oilfields as disclosed by Malki to for each of the well of the group of wells: determining, for each of two or more characteristic parameters of the well, an associated membership in one or more fuzzy sets associated with the well; determining, based on the memberships in the one or more fuzzy sets associated with the well, a fuzzy potential indicative of a production potential of the well; simulating, by the reservoir simulator using the fuzzy potentials for the wells, a simulation of production of fluids from the individual wells of the reservoir to determine an allocated production from the wells comprising a production allocation rate for each of the wells of the reservoir as taught by Widarsono in the system of Malki for the field’s reservoir simulation modeling and production evaluation/prediction. The approach is basically based on the application of soft computing (Fuzzy Logic) to investigate pattern of relationships between production contribution of layers in commingle wells and rock petrophysical data as well as other relevant geological/engineering data. For the purpose, thirteen wells (key wells) that have production tests are assigned, among which three wells are assigned for checking the validity of the recognized pattern. Using the validated most valid pattern, individual layer’s production allocation for other wells are determined with well-log analysis data. (See Widarsono, Abstract)


The combination of Malki and Widarsono does not teach receiving, in the data processing system memory, a target production rate for hydrocarbons from a group of wells of the plurality of production wells; determining that a total of production allocation rates for the wells of the reservoir matches the well group production target rate.

In the related field of invention, Hemanthkumar teaches receiving, in the data processing system memory, a target production rate for hydrocarbons from a group of wells of the plurality of production wells;(see para 41 and equation 1- for example, an oil production target of 300,000 barrels/day for object k, say for example a group of wells. The quantity qki is a dynamically calculated rate of stream i for object k which in this example could be the production from a group of wells that are processed by a Gas Oil Separation Plant (GOSP), say GOSP A.  see para 80- the present invention can be used to predict the deliverability of oil and gas and help in estimating the number of wells to be drilled to maintain a specified production target and in the design of surface gathering facilities)),


determine that a total production allocation rates matches the well group reduction target rate; (see para 22- The present invention operates on time dependent sets of ‘rules’ (constraints) and takes specified ‘actions’ (e.g. drill new wells) on groups of wells (or individual wells or well completions). See para 38- To help illustrate the complexity in the handling of nested groups of wells a hypothetical giant oil field 60 (FIG. 13) is used. See also para 59- the present invention in the reservoir simulator it is possible to find out how long the field target oil production rate of 300,000 barrels/day can be sustained, and how many new wells (MP wells) are needed to maintain this production plateau. See para 70- The field oil production as a function of time is shown in FIG. 5. In this figure it is noted that for the most part the production target rate of 300,000 barrels/day is met. Where the field rate temporarily falls below the target rate, some optimization is required of the MP well allocations to the 6 GOSPS. This is the first forecast run for this field. The field has the potential to meet the target rate as shown in FIG. 4. See para 74 The Shaybah reservoir has been on production since July 1998 and hence is in the early stages of its production life. After the historical performance of the reservoir from 1998 to 2000 was matched using a multi-million cell (3.5 million cells) model, the present invention was used to predict the performance for a period of 50 years (till 2050) for different facilities constraints (GOR limits) and production target rates. The present invention formulated that MP-wells were to be drilled in different GOSP areas as needed to maintain the target production rates while at the same time not exceeding the facilities constraints.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing real-time reservoir management of one or more oil reservoirs across one or more oilfields as disclosed by Malki to include receiving, in the data processing system memory, a target production rate for hydrocarbons from a group of wells of the plurality of production wells; determining that a total of production allocation rates for the wells of the reservoir matches the well group production target rate as taught by Hemanthkumar in the system of Malki and Widarsono for analyzing performance of a hydrocarbon reservoir for prediction of future production of hydrocarbon fluids from wells in the reservoir and thus providing generalized well management for a well, a number of completions in a well, a group of suitable size in a reservoir, usually in some way interrelated, of wells or for the entirety of wells in the reservoir.  (See Malki para 008 and 021)


Regarding claim 2 and 16
Malki further teaches wherein the well production and control system includes permanent downhole pressure measurement sensors installed in less than all of the production wells to measure downhole pressure for such production wells to serve as observation wells.(see para 12- plurality of monitoring wells (e.g., select producer and/or observation wells) each positioned in the reservoir and including a permanent downhole monitoring sensor (gauge/system) to provide real-time measured pressure values of reservoir pressure adjacent the respective monitoring well, and a transceiver to communicate real-time measured pressure value data over the communication network to the central processing facility)



Regarding claim 3 and 17
Malki further teaches receiving pressure measures from the downhole sensors in the observation wells based on measurements from the permanent downhole pressure measurement sensors during the production of fluids in the observation wells. (see para 12- plurality of monitoring wells (e.g., select producer and/or observation wells) each positioned in the reservoir and including a permanent downhole monitoring sensor (gauge/system) to provide real-time measured pressure values of reservoir pressure adjacent the respective monitoring well, and a transceiver to communicate real-time measured pressure value data over the communication network to the central processing facility)


Regarding claim 4 and 18
Malki further teaches measurements from the permanent downhole pressure measurement sensors during the production of fluids in the observation wells.(see para 12- plurality of monitoring wells (e.g., select producer and/or observation wells) each positioned in the reservoir and including a permanent downhole monitoring sensor (gauge/system) to provide real-time measured pressure values of reservoir pressure adjacent the respective monitoring well, and a transceiver to communicate real-time measured pressure value data over the communication network to the central processing facility. See para 35- time related production and observation well data including measured static downhole pressure data for each of a select number of production and observation wells 25, 27)

Widarsono further teaches fuzzy potential for individual wells of the group of wells is based on measurement value. (See page 2- Supporting data relevant to the estimation of production potential Engineering data: reservoir pressure, bottom hole pressure (static and dynamic))

Regarding claim 5 and 19
Malki further teaches wherein the reservoir further comprises a plurality of injection wells for injection of fluids into the reservoir to stimulate production from the reservoir. (see para 25-injection wells 29 (FIG. 1); see para 42 and fig 8-9- The real-time reservoir management can include, for example: iteratively performing a multi-rate injectivity test (block 113) to thereby calibrate an injection well model for each of a plurality of injection wells 29 (block 115); selectively injecting a fluid, e.g., water, into the reservoir under test by the injection well or wells 29 (block 117); measuring injection rate and wellhead pressure of the wells 29 (block 119))
Regarding claim 6 and 20
Malki further teaches wherein the well production and control system includes permanent downhole pressure measurement sensors installed in less than all of the injection wells to measure downhole pressure for such injection wells to serve as observation wells.(see para 40- the real-time wellhead pressure and injection rate data can be collected from preferably all injection wells 29. The pressure values are measured in real-time using permanent downhole monitoring systems (PDHMS) installed across several monitoring wells. see para 43- the production engineers can conduct the tests for several wells 29)


Examiner note: Examiner consider production/injection/observation wells are overlapping terms which can be interpreted with PDHMS. 
 


Regarding claim 7 and 21
Malki further teaches wherein the step of receiving in the data processing system memory real time downhole pressure measures comprises receiving pressure measures from the downhole sensors in the observation wells based on measurements from the permanent downhole pressure measurement sensors during the production of fluids in the observation wells. (see para 12- plurality of monitoring wells (e.g., select producer and/or observation wells) each positioned in the reservoir and including a permanent downhole monitoring sensor (gauge/system) to provide real-time measured pressure values of reservoir pressure adjacent the respective monitoring well, and a transceiver to communicate real-time measured pressure value data over the communication network to the central processing facility)



Regarding claim 8 and 22
Malki further teaches measurements from the permanent downhole pressure measurement sensors during the injection of fluids in the observation wells. (see para 12- plurality of monitoring wells (e.g., select producer and/or observation wells) each positioned in the reservoir and including a permanent downhole monitoring sensor (gauge/system) to provide real-time measured pressure values of reservoir pressure adjacent the respective monitoring well, and a transceiver to communicate real-time measured pressure value data over the communication network to the central processing facility. See para 19- estimating real-time static bottom hole pressure (SBHP) for each injection well (injector) from real-time injection rate and injection wellhead pressure data; and combining estimated (calculated) real-time static bottom hole pressure for the injection wells with measured static bottom hole pressure measured, for example, using permanent downhole monitoring systems (PDHMS) at the producer wells, to thereby generate real-time reservoir pressure displayed. See para 35- time related production and observation well data including measured static downhole pressure data for each of a select number of production and observation wells 25, 27. time related injection well data including measured wellhead pressure and injection rate data)

Widarsono further teaches fuzzy potential for individual wells of the group of wells is based on measurement value. (See page 2- Supporting data relevant to the estimation of production potential Engineering data: reservoir pressure, bottom hole pressure (static and dynamic))



Regarding claim 13 and 27
Malki does not teach wherein the hydrocarbon fluid comprises oil.
However, Widarsono further teaches wherein the hydrocarbon fluid comprises oil. (see page 2-Firstly, all two fluids (oil and water or gas and water) or three fluids (oil, water, and gas) are considered to contribute to the total well production in exactly the same proportion.)


Regarding claim 14 and 28
Malki does not teach wherein the hydrocarbon fluid comprises gas. 
However, Widarsono further teaches wherein the hydrocarbon fluid comprises oil. (see page 2-Firstly, all two fluids (oil and water or gas and water) or three fluids (oil, water, and gas) are considered to contribute to the total well production in exactly the same proportion.)

Regarding claim 15
Malki teaches a system of controlling production of a hydrocarbon fluid at an assigned production target rate from a plurality of production wells of a subsurface hydrocarbon reservoir with a well production and control system, (see para 19-all of the production and injection wells can be smart wells, controlled by a central I-Field control computer/console, for example, which, based on a continuous (ongoing) reservoir simulation, can automatically provide intervention and control signals in response to expected future events as indicated by the continuously updated simulations. See para 47 and fig 9- The method/operations can further include remotely providing a first signal containing data to cause, in real-time, one or more producer wells 25 to adjust a production flow rate (block 135), and/or remotely providing a second signal containing data to cause, in real-time, one or more injection wells 29 to adjust a corresponding surface injection rate (block 137) to thereby optimize overall reservoir performance for the at least one reservoir (block 139).)

based on allocated production rates among the plurality of production wells, (see para 35 and fig 1 -a system 30 to provide real-time reservoir management of at least one, but preferably a plurality of reservoirs 21 across one or more fields 23, can include a reservoir management computer 31 located, for example, at a central engineering facility 32.  plurality of producer wells 25) the system comprising
a well production and control system to control production of fluids from individual production wells of the plurality of production wells; (see para 19 and fig 8-9 -all of the production and injection wells can be smart wells, controlled by a central I-Field control computer/console, for example, which, based on a continuous (ongoing) reservoir simulation, can automatically provide intervention and control signals in response to expected future events as indicated by the continuously updated simulations.)
a plurality of permanent downhole pressure measurement sensors disposed in less than all of the production wells to measure downhole pressure for such production wells to serve as observation wells; (see para 12- plurality of monitoring wells (e.g., select producer and/or observation wells) each positioned in the reservoir and including a permanent downhole monitoring sensor (gauge/system) to provide real-time measured pressure values of reservoir pressure adjacent the respective monitoring well, and a transceiver to communicate real-time measured pressure value data over the communication network to the central processing facility)
a data processing system comprising memory and a processor configured perform the following operations to determine allocated production rates among the plurality of wells (see fig 1 and para 35-The computer 31 can contain or otherwise include a processor 33, memory 35. The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1) see para 18- combine pressure and rate data from different sources to allow engineers to better understand and manage oil reservoirs in real-time for maximum oil recovery)
receiving, in the memory, real time production pressure and flow rates during production of fluids from the production wells,(see para 18- combine pressure and rate data from different sources to allow engineers to better understand and manage oil reservoirs in real-time for maximum oil recovery. The present invention advantageously combine integrated field management (IFM) and oil field manager (OFM) "I-Field" software capabilities to generate real-time reservoir pressure maps across both producer wells (e.g., using measured data) The ability to generate continuous static reservoir pressure trends for producer and injection wells,)

receiving, in the memory, real time downhole pressure measures during the production of fluids in the production wells;(see para 35- for example, using permanent downhole monitoring systems (PDHMS) at the producer wells, to thereby generate real-time reservoir pressure displayed, for example, in the form of automated isobaric maps)

a processor determining production allocations for individual wells of the group of wells,(see para 35- The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1); one or more process facility models 51, gathering network models 53, injection, production, and observation well models 55, and reservoir models 57 (FIGS. 2-3);  time related production and observation well data including measured static downhole pressure data for each of a select number of production and observation wells 25, 27)

controlling, by the well production and control system, each well of the group of wells to operate at the production allocation rate determined for the well, such that the production wells produce hydrocarbon fluid at the allocated production rates determined based on a simulation. (see para 19-all of the production and injection wells can be smart wells, controlled by a central I-Field control computer/console, for example, which, based on a continuous (ongoing) reservoir simulation, can automatically provide intervention and control signals in response to expected future events as indicated by the continuously updated simulations. see para 40- the real-time data including, rate, pressure and temperature, are collected across the entire network from each reservoir 21 and sent to the central producing facility 32 and is spatially matched. see para 47 and fig 8-9- providing a first signal containing data to cause, in real-time, one or more producer wells 25 to adjust a production flow rate (block 135)))


However, Malki does not teach receiving, in the data processing system memory, a target production rate for hydrocarbons from a group of wells of the plurality of production wells; determining that a total of production allocation rates for the wells of the reservoir matches the well group production target rate. 
And for each of the well of the group of wells: determining, for each of two or more characteristic parameters of the well, an associated membership in one or more fuzzy sets associated with the well; determining, based on the memberships in the one or more fuzzy sets associated with the well, a fuzzy potential indicative of a production potential of the well;
simulating, by the reservoir simulator using the fuzzy potentials for the wells, a simulation of production of fluids from the individual wells of the reservoir to determine an allocated production from the wells comprising a production allocation rate for each of the wells of the reservoir;



In the related field of invention, Widarsono teaches 
for each of the well of the group of wells: (see abstract- The approach is basically based on the application of soft computing (Fuzzy Logic) to investigate pattern of relationships between production contribution of layers in commingle wells and rock petrophysical data as well as other relevant geological/engineering data. For the purpose, thirteen wells (key wells) that have production tests are assigned. See also table 1-7)

determining, for each of two or more characteristic parameters of the well, an associated membership in one or more fuzzy sets associated with the well; (see fig 3-4 and page 3-4 fuzzy approach takes both values as belonging to both LOW and MEDIUM but with different degree of membership in regard to each class. For the key data discussed above, each data variable was grouped into a set of fuzzy sets with their considered most appropriate membership functions. Figures 3 and 4 present examples of plots of the membership functions for water cut (WC) and shale contents (Vsh), respectively.)
determining, based on the memberships in the one or more fuzzy sets associated with the well, a fuzzy potential indicative of a production potential of the well; (see page 3-4- In this fuzzy modeling, variables x and y are variables such as porosity, permeability, and water cut whereas A and B are fuzzy statements such as LOW, MEDIUM, SHALLY, etc. The fuzzy interpretation model (i.e fuzzy rule bases) is then ready to be used to estimate production potential (i.e hypothetic individual flow test data) for any candidate layers.)

    PNG
    media_image1.png
    259
    781
    media_image1.png
    Greyscale


simulating, by the processor using the fuzzy potentials for the wells, a simulation of production of fluids from the individual wells of the reservoir to determine an allocated production from the wells comprising a production allocation rate for each of the wells of the reservoir;(See page 4- The fuzzy interpretation model (i.e fuzzy rule bases) is then ready to be used to estimate production potential (i.e hypothetic individual flow test data) for any candidate layers. So far, as the fuzzy interpretation model is used, output is still in the form of fuzzy linguistic data (for instance, qo HIGH and WC LOW.) As the fuzzy interpretation model has been established, prediction for candidate layers can be made. The test is basically conducted by estimating oil production rate and water cut of a layer among the key data using a fuzzy model that was created based on training using the rest of the key data. For instance, if a test is to estimate oil production rate and water cut of CS -76 (Pematang, 42xx SD) then fuzzy modeling was conducted using the rest of the key data. Figures 5 through 7 present comparisons between estimated values (oil rate, water cut, and total rate, respectively) and observed values. The results show reasonable agreement between the estimates and the observed values indicating the reliability of the interpretation model )

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing real-time reservoir management of one or more oil reservoirs across one or more oilfields as disclosed by Malki to for each of the well of the group of wells: determining, for each of two or more characteristic parameters of the well, an associated membership in one or more fuzzy sets associated with the well; determining, based on the memberships in the one or more fuzzy sets associated with the well, a fuzzy potential indicative of a production potential of the well; simulating, by the processor using the fuzzy potentials for the wells, a simulation of production of fluids from the individual wells of the reservoir to determine an allocated production from the wells comprising a production allocation rate for each of the wells of the reservoir as taught by Widarsono in the system of Malki for the field’s reservoir simulation modeling and production evaluation/prediction. The approach is basically based on the application of soft computing (Fuzzy Logic) to investigate pattern of relationships between production contribution of layers in commingle wells and rock petrophysical data as well as other relevant geological/engineering data. For the purpose, thirteen wells (key wells) that have production tests are assigned, among which three wells are assigned for checking the validity of the recognized pattern. Using the validated most valid pattern, individual layer’s production allocation for other wells are determined with well-log analysis data. (See Widarsono, Abstract)



The combination of Malki and Widarsono does not teach receiving, in the data processing system memory, a target production rate for hydrocarbons from a group of wells of the plurality of production wells; determining that a total of production allocation rates for the wells of the reservoir matches the well group production target rate.

In the related field of invention, Hemanthkumar teaches receiving, in the data processing system memory, a target production rate for hydrocarbons from a group of wells of the plurality of production wells;(see para 41 and equation 1- for example, an oil production target of 300,000 barrels/day for object k, say for example a group of wells. The quantity qki is a dynamically calculated rate of stream i for object k which in this example could be the production from a group of wells that are processed by a Gas Oil Separation Plant (GOSP), say GOSP A.  see para 80- the present invention can be used to predict the deliverability of oil and gas and help in estimating the number of wells to be drilled to maintain a specified production target and in the design of surface gathering facilities)),


determine that a total production allocation rates matches the well group reduction target rate; (see para 22- The present invention operates on time dependent sets of ‘rules’ (constraints) and takes specified ‘actions’ (e.g. drill new wells) on groups of wells (or individual wells or well completions). See para 38- To help illustrate the complexity in the handling of nested groups of wells a hypothetical giant oil field 60 (FIG. 13) is used. See also para 59- the present invention in the reservoir simulator it is possible to find out how long the field target oil production rate of 300,000 barrels/day can be sustained, and how many new wells (MP wells) are needed to maintain this production plateau. See para 70- The field oil production as a function of time is shown in FIG. 5. In this figure it is noted that for the most part the production target rate of 300,000 barrels/day is met. Where the field rate temporarily falls below the target rate, some optimization is required of the MP well allocations to the 6 GOSPS. This is the first forecast run for this field. The field has the potential to meet the target rate as shown in FIG. 4. See para 74 The Shaybah reservoir has been on production since July 1998 and hence is in the early stages of its production life. After the historical performance of the reservoir from 1998 to 2000 was matched using a multi-million cell (3.5 million cells) model, the present invention was used to predict the performance for a period of 50 years (till 2050) for different facilities constraints (GOR limits) and production target rates. The present invention formulated that MP-wells were to be drilled in different GOSP areas as needed to maintain the target production rates while at the same time not exceeding the facilities constraints.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing real-time reservoir management of one or more oil reservoirs across one or more oilfields as disclosed by Malki to include receiving, in the data processing system memory, a target production rate for hydrocarbons from a group of wells of the plurality of production wells; determining that a total of production allocation rates for the wells of the reservoir matches the well group production target rate as taught by Hemanthkumar in the system of Malki and Widarsono for analyzing performance of a hydrocarbon reservoir for prediction of future production of hydrocarbon fluids from wells in the reservoir and thus providing generalized well management for a well, a number of completions in a well, a group of suitable size in a reservoir, usually in some way interrelated, of wells or for the entirety of wells in the reservoir.  (See Malki para 008 and 021)


Relevant prior art 

11.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Almadi et al. US 20100050017 A1.
Discussing a method to methods for acquiring, delivering, controlling, and retaining permanent downhole monitoring system data in the reservoir management.
Al-Harbi et al. US 20180240021 A1
Discussing the data processing system forming a measure of estimated well performance of a target well in a producing hydrocarbon reservoir, based on estimated well production rates, reservoir geological properties and computerized reservoir simulation results for the target well. 
Guyaguler et al. US 20130275105 A1
Discussing the control system with a feedback controller that is used in a simulation framework and provides a numerical simulator of a subterranean structure, such as a reservoir, formation or other structure underneath an earth surface. The feedback controller used can be either a Proportional Integral Derivative (PID) feedback controller or a fuzzy logic feedback controller. 




Conclusion

12.            Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.           All claims 1-8, 13-22 and 27-29 are rejected.
13.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147                                                                                                                                                                                       

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147